Citation Nr: 0625614	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-42 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for urethral stricture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2002 to September 
2003 with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.

In December 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  A back disability resulted from disease or injury in 
service.

2.  There is no competent evidence showing that the veteran 
currently has urethral stricture, or any residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The criteria for entitlement to service connection for 
urethral stricture have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2004.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in March 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Back disability

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for a back disability.  

Service medical records show that the veteran received 
physical therapy in February 2003 for low back pain, which 
reportedly began in October 2002.  He was diagnosed as having 
thoracic back strain.  In a June 2004 Statement of Medical 
Examination and Duty Status, the veteran was found to have 
sustained a back injury in service in October 2002 while on 
active duty.  The veteran reportedly slipped and fell on 
three different occasions, two of which required medical 
attention and the last required therapy as well.  The last 
accident was said to have occurred in February 2003.  

Following service, the veteran was afforded a VA examination 
in March 2004.  The claims file was reviewed.  The veteran 
reported to having physical therapy in service.  X-rays 
showed spurs at L3 and L4 with mild deviation of the spine to 
the right.  The veteran was diagnosed as having chronic 
intermittent lumbosacral pain with small anterior marginal 
spurs at L3 and L4 with mild deviation of the spine to the 
right; history of treatment for intermittent muscle spasms; 
and functional impairment mild to moderate.

The veteran had several magnetic resonance imaging (MRI) 
performed at Dothan Diagnostic Imaging, Inc.  In July 2004, 
following the MRI, the veteran was diagnosed as having mild 
degenerative disc disease without evidence of disc bulge or 
herniation, mild hypertrophic osteoarthritic changes, and 
mild hypertrophic changes of facet joints without significant 
spinal stenosis.  In March 2006, the veteran underwent 
another MRI and was diagnosed as having mild hypertrophic 
osteoarthritic changes in the lumbar spine and mild 
hypertrophic changes of facet joints without significant 
spinal stenosis, and mild degenerative disc disease without 
evidence of disc bulge or herniation.

VA treatment records from October 2004 to February 2006 show 
treatment for chronic back pain.  In October 2004, the 
veteran was diagnosed as having chronic low back pain and 
osteoarthritic change of his back as well as discogenic 
disease.  

The competent medical evidence of record shows that the 
veteran is entitled to service connection for his back 
disability.  Service medical records show that the veteran 
received physical therapy during service for a back strain.  
The June 2004 Statement of Medical Examination and Duty 
Status stated that the veteran sustained three back injuries 
in service, two of which required medical treatment and the 
last required therapy.  Post-service medical evidence shows 
that the veteran was diagnosed with having mild degenerative 
disc disease without evidence of disc bulge or herniation, 
mild hypertrophic osteoarthritic changes, and mild 
hypertrophic changes of facet joints without significant 
spinal stenosis in July 2004.  Post-service findings are in 
such proximity to service as to support a finding of 
inservice onset.  As such, service connection is warranted.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

B.  Urethral stricture

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
urethral stricture.  

The record does not contain a current diagnosis of urethral 
stricture or any residuals thereof.  In fact, post-service 
medical evidence is entirely negative for any competent 
evidence of the clinical presence of urethral stricture.  The 
March 2004 VA examination report noted that the veteran was 
diagnosed with and treated for urethral stricture during 
service; however, he was diagnosed as having only a history 
of treatment for urethral stricture with nil functional 
impairment.  In the absence of any competent evidence of 
chronic disability manifested by urethral stricture, the 
Board must conclude that the veteran does not currently 
suffer from such disability.

The evidence on this issue is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a back disability is granted.

Service connection for urethral stricture is denied.



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


